Citation Nr: 1000187	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-13 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the reduction of a disability rating for prostate 
cancer, status post cryoablation and hormonal ablation, from 
100 percent to zero percent, effective January 1, 2007, was 
proper.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to an effective date earlier than October 18, 
2007, for the grant of service connection for arthralgia of 
multiple joints associated with prostate cancer.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to August 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that granted service connection 
for prostate cancer, in remission, status post cryoablation 
and hormonal ablation associated with herbicide exposure.  
The RO assigned a 100 percent evaluation effective 
January 25, 2006, which was reduced to zero percent effective 
December 14, 2006, or 6 months after cessation of 
antineoplastic treatment.  A supplemental statement of the 
case issued in March 2008 noted the proper effective date for 
reduction to zero percent was January 1, 2007.  The July 2007 
rating decision also granted service connection for erectile 
dysfunction with an evaluation of zero percent effective 
January 25, 2006.  

Although the claim regarding the prostate cancer disability 
was characterized as one for an increased disability rating, 
the record reflects the Veteran actually disagreed with the 
reduction in his rating from 100 percent to zero percent 
which was implemented in the July 2007 rating decision on 
appeal.  The issue involved is whether the reduction of the 
rating was proper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 279-280 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991).  The Board has therefore recharacterized the 
issue for consideration to more accurately reflect the 
provisions of law under which the appeal must be considered.  

This matter also arises from a July 2008 rating decision 
wherein service connection for granted for arthralgia of 
multiple joints associated with prostate cancer evaluated as 
20 percent disabling effective October 18, 2007.  The Veteran 
disagreed with the 20 percent rating and the effective date 
assigned; however, evidence of record shows he only has 
perfected his appeal on the effective date issue as shown in 
a December 2008 letter accepted in lieu of a Form 9 on that 
issue.  

In September 2008 the Veteran raised an informal claim for 
special monthly compensation for the loss of his left 
testicle due to a varicocele operation in service and for the 
loss of his prostate gland, neurovascular bundle, and seminal 
gland secondary to his prostate cancer.  Although a November 
2008 deferred rating decision referenced action to be taken, 
it does not appear that the informal claim has been 
addressed.  The aforementioned claims are referred to the 
agency of original jurisdiction for appropriate action.   

In a May 2009 letter, the Veteran raised a question regarding 
the payment of his disability benefit for loss of use of a 
creative organ.  He stated that he received no payment until 
August 2007 and questions why he was not paid this benefit 
prior to August 2007.  This inquiry is referred to the agency 
of original jurisdiction for an appropriate response.  


FINDINGS OF FACT

1.  A July 2007 rating decision granted service connection 
for prostate cancer, status post cryoablation and hormonal 
ablation, assigned a 100 percent rating effective January 25, 
2006, which was reduced to zero percent six months after 
cessation of antineoplastic treatment, first shown as 
December 14, 2006, and later corrected to January 1, 2007.  

2.  The July 2007 rating decision reducing the rating to zero 
percent for service-connected prostate cancer effective 
January 1, 2007, was not in conformity with the requirements 
of 38 C.F.R. § 3.105(e) & (i).

3.  The Veteran has erectile dysfunction as a residual of 
prostate cancer but deformity of the penis is not shown.

4.  The Veteran's initial informal claim for service 
connection for arthralgia of multiple joints due to prostate 
cancer was received at the RO on October 18, 2007, more than 
one year after his separation from active service.  

5.  A July 2008 rating decision granted service connection 
for arthralgia of multiple joints due to prostate cancer 
effective October 18, 2007.  


6.  Prior to the October 18, 2007, informal claim, there is 
no communication of record from the Veteran that may be 
construed as a formal or informal claim for compensation for 
arthralgia of multiple joints due to prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e) (i), 4.115b, Diagnostic 
Code (DC) 7528 (2009).

2.  The criteria for an initial compensable rating for 
erectile dysfunction associated with residuals of prostate 
cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7522 (2009).

3.  An effective date earlier than October 18, 2007, for the 
grant of service connection for arthralgia of multiple joints 
associated with prostate cancer is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant a 
physical examination.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

With regard to the issue of reduction of the rating for 
prostate cancer, status post cryoablation and hormonal 
ablation, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Pertinent legal criteria for disability ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999).  

Prostate cancer status post cryoablation and hormonal 
ablation

The Veteran contends that the period of a temporary total 
rating should be extended as his prostate cancer was not in 
remission six months after cryoablation was performed in June 
2006 and that a compensable rating should be assigned 
thereafter for his prostate cancer status post cryoablation 
and hormonal ablation.  The Veteran contends that he was not 
afforded a VA examination six months after the June 2006 
cryoablation was performed.  The Veteran contends that after 
six months he still was not in remission as his PSA had not 
stabilized but was moving higher and he should still be in a 
100 percent category until it was confirmed and stabilized.  
In July 2008, the Veteran wrote that as of the June 2008 PSA 
test the PSA had not stabilized and he was to continue to 
have PSA tests every three months for another year.  He 
contends that the cancer was not in remission yet. 

Service records show that the Veteran served in Vietnam from 
May 1968 to December 1968 and therefore, is presumed to have 
been exposed to Agent Orange.  Although prostate cancer was 
not shown in service, a rating decision in July 2007 granted 
service connection for prostate cancer on a presumptive basis 
for a disease associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e).  A 100 percent rating was 
assigned until six months following cessation of 
antineoplastic therapy and a noncompensable evaluation from 
January 1, 2007.    

The Veteran's disability of residuals of prostate cancer is 
rated under DC 7528, which pertains to malignant neoplasms of 
the genitourinary system and provides for a 100 percent 
disability rating.  It also provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  Only 
the predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a. 

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions 
under 38 C.F.R. § 3.105(e), the beneficiary will be informed 
that he will have an opportunity for a pre-determination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a pre-determination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1).

Following the pre-determination procedures specified in 38 
C.F.R. § 3.105(e) and (i), final action will be taken.  If a 
pre-determination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the 
hearing as well as the other evidence of record including any 
additional evidence obtained following the hearing pursuant 
to necessary development.  A written notice of the final 
action shall be issued to the beneficiary and his 
representative, setting forth the reasons therefor and the 
evidence upon which it is based.  Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  See 38 C.F.R. § 3.105(i)(2).

After reviewing the record, the Board concludes that 
restoration of the 100 percent rating for prostate cancer is 
required in light of RO's failure to observe certain 
procedures established by regulation for reducing a 
disability rating.  The relevant Diagnostic Code 7528 for 
prostate cancer specifically provides that when a reduction 
from the 100 percent rate is considered warranted the 
provisions of 38 C.F.R. § 3.105(e) must be followed.  In 38 
C.F.R. § 3.105(e) reference is made to the procedures in 38 
C.F.R. § 3.105(i).  In this case the Board finds that the 
July 2007 notice of the reduction did not advise the Veteran 
that he would be given 60 days for the presentation of 
additional evidence to show that compensation benefits should 
be continued at the temporary total level or inform him that 
he would have an opportunity for a pre-determination hearing, 
provided that a request for such a hearing was received 
within 30 days from the date of notice.  This notice violated 
the clear requirements found in 38 C.F.R. § 3.105(e) & (i) 
that such notice shall be provided.  Thus, due process was 
not afforded the Veteran.

VA is not free to ignore regulations that the Secretary has 
promulgated consistent with his statutory authority, but 
rather that VA is required to apply all relevant statutes and 
regulations appropriate to the particular case before it.  
See Wilson v. West, 11 Vet. App. 383 (1998).  A rating 
reducing the evaluation assigned a service-connected 
disability is void ab initio where VA has failed to follow 
the due process procedures pertaining to such reductions.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) 
(noting that implicit in the regulations pertaining to rating 
reductions is that a service-connected rating reduction is 
invalid if the procedures are not followed).

Because the July 2007 reduction violated the procedural 
requirements established in 38 C.F.R. § 3.105(e) & (i), the 
Board finds that the July 2007 rating decision reducing the 
rating assigned the prostate cancer from 100 percent to zero 
percent disabling is void ab initio.  Consequently, the 
Veteran is entitled to restoration of the 100 percent 
evaluation for his prostate cancer.  

In restoring the 100 percent rating for the Veteran's 
prostate cancer the Board is not addressing whether the 
evidence on file supports the restoration of a total 
schedular evaluation on the merits.  Rather, the Board 
concludes that restoration is required in this case because 
the regulations governing the process of reducing a rating 
were not correctly followed.

Erectile dysfunction

The Veteran asserts that erectile dysfunction associated with 
residuals of prostate cancer warrants a compensable 
evaluation.  The Veteran contends that he does not have penis 
deformity.  

In June 2006 the Veteran underwent cryoablation of the 
prostate.  The report of a May 2007 VA examination noted that 
there was erectile dysfunction and absence of ejaculation 
most likely due to prostate surgery.  Clinical findings 
included that his penis was normal.  A rating decision in 
July 2007 granted service connection for erectile dysfunction 
as secondary to the service-connected disability of prostate 
cancer associated with herbicide exposure.  The Veteran also 
was deemed entitled to special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of use of a creative organ.  

The RO assigned a noncompensable rating by analogy under the 
provisions of Diagnostic Code 7522 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.115b.  Where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Under DC 7522, penis deformity with loss of erectile power 
warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  
In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

A VA genitourinary examination in May 2007 confirmed the 
Veteran had erectile dysfunction and absence of ejaculation 
as a residual of his prostate surgery.  He described having 
loss of erectile power, but there was no indication of an 
accompanying penile deformity.  Clinical findings included 
that his penis and testicles were normal.  Without evidence 
of physical deformity of the penis, there is no basis for 
assigning a compensable rating for loss of erectile power.  

When the Veteran was seen for follow-up in February 2009 with 
the private medical doctor in the United States, he reported 
suffering from erectile dysfunction.  He had noticed, 
however, some activity of possible recurring erections.  On 
examination, his penis was without lesions, urethra meatus 
was normal, scrotal sac was normal appearing and epididymis 
and spermatic cords were normal bilaterally.  His testicles 
were descended bilaterally and both were smooth and 
nontender.  The impression was erectile dysfunction secondary 
to prostate cancer and cryoablation.  There were no signs of 
penile abnormality or deformity.  

As noted above, the Veteran has been awarded SMC due to the 
loss of use of a creative organ, based on erectile 
dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
The Board will not award additional compensation to duplicate 
that benefit.  Where disabilities overlap in their resulting 
physical impairment and effect on functioning or where 
multiple diagnoses are assigned for the same disability, 
evaluation of the same, overlapping disability under various 
diagnoses with multiple ratings is to be avoided.  38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  
Accordingly, the Board may not award a disability rating 
based on loss of erectile power alone.  That disability is 
compensated by the special monthly compensation based on the 
loss of use of a creative organ.


Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
erectile dysfunction associated with residuals of prostate 
cancer.  The competent medical evidence of record shows the 
relative manifestations and the effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

A compensable evaluation for the Veteran's erectile 
dysfunction, rated under DC 7522, requires both deformity and 
loss of erectile power.  Having only one or the other is 
insufficient.  Here, the Veteran has loss of erectile power 
but no deformity of the penis is shown by the medical record 
nor does he so contend.  Accordingly, the Board finds that 
the weight of the evidence is against a compensable rating 
for the Veteran's erectile dysfunction, based on the absence 
of penis deformity.  A staged rating is not indicated in this 
case, as the Board finds the preponderance of the credible 
evidence demonstrates that during the period on appeal, loss 
of erectile power is shown but penis deformity is not shown.  
Fenderson, 12 Vet. App. at 199.  The Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier effective date for the grant of
service connection for multiple joint arthralgias

The Veteran asserts that an effective date earlier than 
October 18, 2007, is warranted for the grant of service 
connection for arthralgia of multiple joints associated with 
service-connected prostate cancer.  The Veteran contends that 
the effective date should be the same as the effective date 
that was granted for his prostate cancer which was January 
26, 2006.  He was diagnosed with prostate cancer and was 
prescribed medication which he took until May 2006.  He was 
having difficulty walking and moving his arms from the severe 
pains due to the medication.  In the alternative, he contends 
that the effective date should be September 18, 2006, as that 
was the date he referenced his original request regarding his 
arthralgia to a VA nurse and Dr. G.  He also contends that he 
talked to another VA doctor, Dr. T., requesting help 
regarding the arthralgia of his joints in May 2007.  The 
Veteran stated that on both of his visits to a VA outpatient 
clinic he described to both doctors the severe pain he was 
experiencing in his joints, muscles and tendons.  He stated 
that the pain was caused by the medication he had taken to 
control his cancer until surgery was performed.  The Veteran 
contends that when he talked to the two VA doctors requesting 
help, that he made a request for this condition to be treated 
as a claim.  

The Veteran contends that in his letter of October 17, 2007, 
which was received on October 18, 2007, and is the basis for 
the grant, he referenced his original request on September 
18, 2006, to a VA nurse and Dr. G.  The Veteran also notes 
that he furnished his private doctor's reports that he was 
removed from medication due to arthralgia on May 9, 2006.  
The Veteran stated, however, that he did not make a request 
at that time.  He believed the effective date should be 
September 18, 2006.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be: (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; or, 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde, 12 Vet. 
App. at 377. 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating intent to apply for one 
or more benefits under VA law.  Thomas v. Principi, 16 Vet. 
App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal 
claim must be written, and it must identify the benefit being 
sought.  Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); 
Brannon v. West, 12 Vet. App. 32 (1998).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

Prior to receipt of the Veteran's October 18, 2007 letter 
considered as an informal claim, evidence of record includes 
VA medical records that contain a clerical note that the 
Veteran was to report on September 18, 2007, for an Agent 
Orange examination.  A VA Compensation and Pension (C&P) note 
on September 18, 2006, indicates the Veteran reported that 
day for an examination with Dr. V. N. G., Jr.  

Also of record was a private operative report of the June 13, 
2006, surgery for adenocarcinoma of the prostate gland 
received on March 15, 2007, in regard to a claim for service 
connection for prostate cancer.  In the indications for the 
procedure, the history noted that medical treatment at 
another facility had prescribed medication.  The dosage was 
increased, however, the Veteran did not tolerate the higher 
dose due to arthralgias and the dosage was reduced for better 
toleration by the Veteran but still would control his cancer 
while he decided his therapy.  

In a letter from the Veteran received on October 18, 2007, he 
related that on both visits to a VA outpatient treatment 
clinic in Manila, he described to both doctors the severe 
pain he was experiencing in his joints, muscles and tendons.  
He wrote that no real interest was shown and he did not think 
that any notations were made.  He claimed that the pain was 
caused by the medication taken to control his cancer until 
surgery was performed.  The Veteran included a copy of the 
June 13, 2006, private operative report noting that he had 
not tolerated a higher level of prescribed medication to 
control his prostate cancer due to arthralgias and the 
medication strength had been reduced.  

VA outpatient treatment records show in February 2008, the 
Veteran reported that medication he took for six months 
caused severe pain in all his joints.  He had been out of 
medication since May 2006 and was still feeling the side 
effects.  

During an informal conference on March 6, 2008, with a rating 
specialist at the RO, the Veteran filed an informal claim in 
writing for joint pains all over his body, tendon pain and 
ligament pain that was constant.  He claimed that those 
symptoms were due to medication that had been prescribed to 
him for his prostate cancer.  An increase in dosage caused 
his constant joint, tendon and ligament pain all over his 
body.  

After a VA examination of joints in May 2008, the examiner 
provided an opinion that the arthralgia and muscle pains the 
Veteran had was due to the side effects of Casodex.  

A rating decision in July 2008 granted entitlement to service 
connection for arthralgia of multiple joints related to 
medications for service-connected prostate cancer effective 
October 18, 2007, the date of receipt of an informal claim, 
and assigned a 20 percent rating.  


Records received from a VA outpatient clinic in Manila 
include a VA Compensation and Pension (C&P) examination note 
by Dr. A. E. D. dated on September 18, 2006, noting that the 
Veteran reported that day for an examination and for an Agent 
Orange Neuropsychiatry examination.  Another VA C&P 
examination note on the same day by Dr. V. N. G, Jr., 
indicates that the Veteran reported that day for an 
examination.

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to an effective date earlier 
than October 18, 2007, for service connection for arthralgia 
of multiple joints associated with prostate cancer is not 
established.

The evidence of record contains a private operative report 
dated June 13, 2006, and received on March 15, 2007, that 
refers to medication treatment for prostate cancer prior to 
the surgery which caused arthralgia and the dose was lowered.  
There is no indication that at that time the Veteran was also 
seeking compensation for arthralgia of multiple joints.  In 
addition, the Veteran has stated that he did not make a 
request regarding service connection for arthralgia at that 
time.  A copy of that private operative report was included 
with his letter to VA received on October 18, 2007.  That 
medical treatment record was not received with a formal or 
informal claim for service connection for arthralgia of 
multiple joints prior to that time.  

The Veteran contends that at the VA medical appointments in 
September 2006 and May 2007 he requested help regarding the 
arthralgia of his joints and he made a request or claim for 
arthralgia at those medical appointments, but he didn't think 
that anything was written down.  However, treatment records 
are not used as an informal claim for an initial claim for 
service connection; an informal claim requires a 
communication or action that identifies the benefit sought.  
38 C.F.R. §§ 3.155, 3.157.  Thus, although notes of the 
appointments are not of record, those treatment records would 
not qualify as an informal claim.  The mere presence of 
medical evidence of a disability does not establish intent on 
the part of the Veteran to seek service connection for a 
condition.  See Lalonde, 12 Vet. App. at 382.  (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment or noted in the history of 
a medical disability, does not establish a claim, to include 
an informal claim, for service connection.  Thus, any prior 
VA medical records are not interpreted as an informal claim.

No claim for service connection for arthralgia of multiple 
joints was received until October 18, 2007, more than one 
year after separation from service, which is the effective 
date assigned for service connection.  There is no earlier 
communication of record which might be construed as an 
informal or formal claim for service connection for 
arthralgia of multiple joints.  The Board does not find an 
earlier submission from the Veteran that may reasonably be 
viewed, as indicating intent to apply for compensation for 
arthralgia of multiple joints.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for arthralgia of multiple joints earlier 
than October 18, 2007.  Although earlier medical evidence 
noted arthralgia of multiple joints due to medication for 
prostate cancer, October 18, 2007, was the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  As the evidence preponderates 
against the claim for an effective date earlier than October 
18, 2007, for service connection for arthralgia of multiple 
joints, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim for an earlier effective date must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  






	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of a 100 percent rating for prostate cancer is 
granted.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.  

Entitlement to an effective date earlier than October 18, 
2007, for arthralgia of multiple joints associated with 
prostate cancer is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


